Citation Nr: 0335315	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  98-18 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable rating from October 24, 1978, on 
appeal from the initial award of service connection for 
chronic pulmonary tuberculosis (PTB), currently rated as 
inactive PTB.

ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The appellant had active service from November 1963 to April 
1964.

This appeal is from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO), which found clear and unmistakable 
error in a November 1965 decision to disallow a claim for 
service connection for PTB.  The RO reversed the November 
1965 decision and awarded disability compensation from 
November 1, 1965.

In his notice of disagreement and in his substantive appeal, 
the appellant stated clearly that his appeal is from the 0 
percent rating effective from October 24, 1978.

The Board issued a decision on the instant appeal in February 
2000.  In May 2001 the United States Court of Appeals for 
Veterans Claims (Court) granted the Secretary's unopposed 
motion to vacate and remand the Board's decision and to stay 
further proceedings in the Court due to the recent enactment 
of the Veterans Claims Assistance Act of 2000, (VCAA).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).  The Board issued another decision in June 2002.

In February 2003, the Court granted the Secretary's and the 
veteran's joint motion to remand the Board's June 2002 
decision.  The joint motion raised two grounds to vacate and 
remand the Boards decision.  First, VA failed to notify the 
veteran of his and VA's relative burdens to produce 
information and evidence to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003) as modified by Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board's decision did 
not provide sufficient reasons and bases for its conclusion 
that VA provided the veteran adequate notice of the 
information and evidence necessary to substantiate the 
veteran's claim.

Prior to July 28, 2003, R. Edward Bates, Attorney at Law, 
represented the veteran in this case.  Effective as of that 
date, VA revoked Mr. Bates's authority to represent VA 
claimants.  The Board notified the veteran of Mr. Bates's 
disaccreditation by letter of September 8, 2003, affording 
the veteran 30 days to appoint another representative.  The 
veteran did not respond.  The veteran is deemed to represent 
himself unless or until he selects a representative as 
provided in 38 C.F.R. §§ 2.602-.605 (2003).




REMAND

This case requires complete review for compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002).  Specifically, the veteran 
must be notified of the information and evidence necessary to 
substantiate his claim.  That notice must inform him which 
information and evidence, if any, he must provide, and of the 
information and evidence, if any, VA will attempt to obtain 
for him.  38 C.F.R. § 3.159(b) (2003).  Such notice must 
state the time he has to respond consistently with the 
mandating statute.  38 C.F.R. § 5103(a); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, No. 02-7007, -
7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003) (invalidating 
the 30 day repsonse period provided in 38 C.F.R. § 3.159(b) 
because it was inconsistent with the one-year response time 
provided in 38 U.S.C. § 5103(a)).

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notification and development 
required by the Veterans Claims 
Assistance Act of 2000 are completed.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002).  The notice must be tailored 
to the issue on appeal.  Any notice given 
the veteran pursuant to section 
5103(b)(1) must satisfy the timing 
requirements of the statute as 
articulated in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003).

2.  If additional information or evidence 
enters the record, readjudicate the claim 
at issue.  If the claim is not granted in 
full, provide the appellant and his 
representative, if any, an appropriate 
supplemental statement of the case (SSOC) 
and an appropriate period to respond.  If 
no additional information or evidence 
enters the record, issue an SSOC setting 
forth actions taken to discharge the 
notice requirements of the VCAA.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to afford due process.  No inference should be 
drawn regarding the final disposition of the claim because of 
this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


